Citation Nr: 0217600	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1999, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from May 1957 to May 1960 
and from June 1961 to May 1964 and from January 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Louisville, Kentucky 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

REMAND

The issue certified for appeal by the RO is entitlement to 
an earlier effective date for a grant of an evaluation of 50 
percent for post-traumatic stress disorder (PTSD) by a 
rating decision in March 2000.  However, the Board notes 
that a careful review of the veteran's claims file reveals 
that at no time has the veteran or his representative filed 
a notice of disagreement with the effective date of February 
24, 1999, which was assigned by a rating decision in March 
2000.  Rather, in May 2002, the veteran's representative 
filed a notice of disagreement with the rating decision of 
June 2001, which assigned an effective date of February 24, 
1999, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).  Appropriate action, including issuance 
of a statement of the case, is therefore necessary with 
regard to the issue of entitlement to an effective date 
earlier than February 24, 1999, for a grant of TDIU.  38 
C.F.R. § 19.26 (2002).  Although the Board in the past 
referred such matters to the RO for appropriate action, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet.App. 238 
(1999).

Accordingly, the issue of entitlement to an earlier 
effective date for a grant of TDIU is hereby REMANDED to the 
RO for the following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
addressed assignment of an effective 
date for a grant of a total disability 
evaluation based on individual 
unemployability due to service connected 
disabilities.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).  
The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




